


Exhibit 10.2


FORM OF AUTONATION, INC.
RESTRICTED STOCK AGREEMENT




THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of
____________________ (the “Date of Grant”), by and between AUTONATION, INC., a
Delaware corporation (together with its subsidiaries and affiliates, the
“Company”), and ____________ (“Grantee”) who accepts the award of Restricted
Stock (as defined in Paragraph 2 below) made hereby, and agrees to be bound by
this Agreement.


Recitals


A.    The Company has established the AutoNation, Inc. 2008 Employee Equity and
Incentive Plan (the “Plan”) in order to provide valued employees of the Company
incentives to create and maintain long-term stockholder value; and


B.    The Compensation Committee of the Board of Directors (the “Board”) of the
Company has approved the grant to the Grantee of Restricted Stock on the terms
and conditions set forth in this Agreement.


Terms of Agreement
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereby agree as follows:
1.    Definitions. Schedule 1 sets forth a Glossary of terms that are used
herein. All capitalized terms used but not defined in this Agreement shall have
the meanings given to them in the Glossary or the Plan.
2.    Award of Restricted Stock Pursuant to Plan. Subject to the terms and
conditions, including the restrictions and risk of forfeiture, set forth herein
and in the Plan, Grantee is hereby granted under the Plan, as of the Date of
Grant, an award (“Award”) of ______ shares of common stock, $0.01 per share, of
the Company (the “Shares” or “Restricted Stock”).
3.     Certificate. Reasonably promptly after Grantee accepts the Award, the
Company, in its sole discretion, shall either (i) issue a stock certificate,
registered in the name of the Grantee evidencing the Shares and bearing an
appropriate legend specifying that such Shares are not transferable and are
subject to the provisions of the Plan and this Agreement, or (ii) establish and
maintain, or cause a representative to establish and maintain, an account to
record the Shares until such Shares become vested or are forfeited.
4.    Withholding of Shares for Taxes. The Company shall withhold an amount
equal to the federal, state and local taxes due at the time the Grantee has
taxable income in respect of the Shares (or, if the Grantee makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”) in connection with the Award, on or about the Date of Grant). Unless
otherwise determined by the Company, such withholding shall be satisfied by the
Company withholding Shares having a fair market value (as determined by the
Company) equal to the amount of tax required to be withheld. The Grantee
understands that the Grantee (and not the Company) shall be responsible for any
tax liability of the Grantee that may arise as a result of the transactions
contemplated by this Agreement.
5.    Rights of Ownership and Restrictions on Transfer. Unless and until the
Shares are forfeited, notwithstanding the restrictions and risk of forfeiture
set forth herein and in the Plan, the Grantee shall have the right to vote the
Shares and, provided Grantee has accepted the Award by the Acceptance Deadline,
to receive dividends on the Shares. The Shares granted hereby shall not be
transferable until vesting as set forth in Paragraph 6 below, except as
permitted under the Plan.
6.    Vesting. Except as otherwise provided herein or in the Plan, the Shares
shall become non-forfeitable and fully transferable (shall “vest”) in four equal
annual installments, 25% on June 1, _____, 25% on June 1, ____, 25% on June 1,
____, and 25% on June 1, ____ (the “Vesting Dates”), subject to the Grantee
remaining continuously employed with the Company on such dates.
7.    Forfeiture of Unvested Stock on Termination of Employment. Except as
otherwise provided herein or in the Plan, upon the termination of employment of
the Grantee with the Company for any reason, all outstanding unvested Shares
held by the Grantee at the time of such termination shall be immediately
forfeited and surrendered to the Company, and any




--------------------------------------------------------------------------------




stock certificates issued with respect to such unvested Shares shall be
cancelled and such unvested Shares shall cease to remain outstanding.
8.    Termination of Restricted Stock if Employment is Terminated Due to a
Change in Ownership of Subsidiary or Affiliate or Spin-Off. For the purpose of
clarification, if Grantee ceases to be an employee of the Company or any
Subsidiary or Affiliate of the Company following a Change in Ownership or
Spin-Off of the Subsidiary, Affiliate or business unit by which Grantee is
employed (whether because of the termination of employment of Grantee or because
the corporation or other entity by which Grantee was employed ceases to be a
Subsidiary or Affiliate of the Company or otherwise), then such cessation shall
be deemed to be a termination of employment or other service and Sections 12 and
13 of the Plan shall apply.
9.    Retirement. Upon the Grantee attaining age 55 and completion of 6 years of
service with the Company or a Subsidiary or an Affiliate as set forth in Section
13 of the Plan (“Retirement Eligibility”) or if the Grantee has attained
Retirement Eligibility as of the Date of Grant, all Shares granted hereunder to
the Grantee shall become immediately vested (and, accordingly, shall become
subject to share withholding under Paragraph 4 of this Agreement), although such
Shares (except for Shares to be withheld in accordance with Paragraph 4) shall
remain non-transferable until the earliest of (a) the Grantee’s termination of
employment, (b) the Vesting Date on which such Shares would otherwise have
become vested, or (c) the occurrence of any event that would have caused
acceleration of vesting under the terms of the Plan or this Agreement. For the
purpose of clarification, in the event the Grantee has attained Retirement
Eligibility, the vesting schedule set forth in Paragraph 6 shall apply to the
number of Shares remaining after Company withholding in accordance with
Paragraph 4. Notwithstanding the foregoing, for the purpose of clarification,
upon a termination of the Grantee’s employment by the Company for Cause after
Retirement Eligibility and prior to the earlier of the Vesting Date on which
such Shares would otherwise have become vested or the occurrence of any event
that would have caused acceleration of vesting under the terms of the Plan or
this Agreement, the Shares that have not yet become transferable pursuant to
this Paragraph shall be forfeited and surrendered to the Company, and any stock
certificates issued with respect to such Shares shall be cancelled and such
Shares shall cease to remain outstanding.
10.    Grantee Bound by Terms of Plan. Grantee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all of the terms, conditions and
provisions thereof.
11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or relative to this Agreement or the relationship of
the Grantee and the Company shall be instituted only in the State or federal
courts located in Broward County in the State of Florida, and each party waives
any objection that such party may now or hereafter have to such venue or
jurisdiction in any action, suit or proceeding brought in any State or federal
court located in Broward County, Florida. The Grantee affirms that he or she has
sufficient contact with Florida such that Grantee would reasonably anticipate
being hailed into said courts in Florida regarding this Agreement or any other
contract or issues arising between the parties hereto. Any and all service of
process and any other notice in any such action, suit or proceeding shall be
effective against the Grantee if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to Grantee at the
address set forth in the Company’s records, or shall be effective against the
Company if given in accordance with Paragraph 14 hereof.
12.    No Right to Continued Employment. Nothing contained in this Agreement
shall confer on Grantee the right to continue in the employment of the Company
or otherwise shall impede the Company’s ability to terminate Grantee’s
employment.
13.    Severability. The invalidity or enforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
14.    Notices. All notices, requests, demands, claims and other communications
by Grantee with respect to this award of Restricted Stock shall be in writing
and shall be deemed given if delivered by certified or registered mail (first
class postage prepaid), guaranteed overnight delivery or facsimile transmission
if such transmission is confirmed by delivery by certified or registered mail
(first class postage prepaid) or guaranteed overnight delivery, to the following
address (or to such other addresses or telecopy numbers which the Company shall
designate in writing to the Grantee from time to time):






--------------------------------------------------------------------------------




AutoNation, Inc.
200 SW 1st Avenue
Fort Lauderdale, Florida 33301
Attention: Human Resources, Suite 1400
Telecopy: (954) 656-xxxx




with a copy to:
AutoNation, Inc.

200 SW 1st Avenue
Fort Lauderdale, Florida 33301
Attention: General Counsel, Suite 1600
Telecopy: (954) 769-xxxx


15.    Binding Effect. This Agreement shall not constitute a binding obligation
of the Company or the Grantee unless it is accepted by the Grantee. Subject to
the limitations stated above and in the Plan, this Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Company and
to Grantee’s heirs, legatees, distributees and personal representatives. No
handmarked or interlineated modifications shall constitute a part of this
Agreement.
16.    Conflict with Terms of the Plan. In the event that any provision of this
Agreement conflicts with any provision of the Plan and cannot reasonably be
interpreted to be a clarification of such provision of the Plan or an exercise
of the authority granted to the Plan’s administrator pursuant to the Plan, the
provision of the Plan shall govern and be controlling. For the purpose of
clarification, Paragraph 9 hereof shall govern notwithstanding any contrary
provisions of the Plan.
17.    Integration. Except for the provisions relating to Restricted Stock
contained in that certain Restrictive Covenants and Confidentiality Agreement of
even date herewith by and between the Company and Grantee, this Agreement
supersedes all prior agreements and understandings between the Company and the
Grantee relating to the grant of the Restricted Stock, whether oral or
otherwise.


[Signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.


By:
AUTONATION, INC.
 
GRANTEE:
 
 
 
 
 
Name:
Title:
 
 





--------------------------------------------------------------------------------




RESTRICTED STOCK AGREEMENT


SCHEDULE 1


GLOSSARY


The terms below shall have the following meanings when used throughout the
Agreement. Capitalized terms that are used but not defined in the Agreement or
this Glossary shall have the meanings given to them in the Plan.


“Affiliate” shall mean a Subsidiary or any other entity of which on the relevant
date at least a majority of the Voting Securities are at the time owned directly
or indirectly by the Company or any Subsidiary.


“Cause” shall have the meaning given to it in the Plan.


“Change in Ownership” A Change in Ownership shall be deemed to have occurred
with respect to a Grantee if (i) as a result of a merger, consolidation,
reorganization, business combination, sale, exchange or other disposition of
Voting Securities or other transaction, the corporation or other entity by which
Grantee is employed ceases to be a Subsidiary or Affiliate of the Company and,
immediately after such transaction, the persons who were stockholders of the
Company immediately before such transaction do not own at least a majority of
the Voting Securities of such corporation or other entity, or (ii) there is a
sale or other disposition of all or substantially all of the assets of the
trade, business, corporation or other entity by which Grantee is employed and,
immediately after such transaction, the Company or the persons who were
stockholders of the Company immediately before such transaction do not own at
least a majority of the Voting Securities of a corporation or other entity that
acquires such assets or engages in such trade or business. Notwithstanding the
foregoing, a Change in Ownership shall not include a Change in Control (as
defined in the Plan) of the Company.


“Spin-Off” A Spin-Off shall be deemed to have occurred with respect to a Grantee
if the corporation or other entity by which Grantee was employed, or the entity
that succeeds to the business unit or trade by which Grantee was employed, is
not a Subsidiary or Affiliate of the Company following a pro rata distribution
or dividend of its capital stock to the persons who were stockholders of the
Company immediately before such transaction and, immediately after such
transaction, such corporation or other entity has a class of Voting Securities
that is traded publicly on a national securities exchange.


“Subsidiary” shall have the meaning given to it in Section 424(f) of the
Internal Revenue Code of 1986, as amended.


“Voting Securities” shall mean securities or other ownership interest having
ordinary voting power (absolutely or contingently) for the election of directors
or other persons performing similar functions.




